Case 1:19-cv-00060-CMH-TCB Document 48 Filed 05/28/19 Page 1 of 12 PageID# 504



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA


                            Alexandria Division


 KATHRYN E. VAN VLECK,


       Plaintiff,



 V.                                   Civil Action No. l:19-cv-60



 SALLYPORT GLOBAL HOLDINGS,
 INC. ET AL.,


       Defendants.




                            MEMORANDUM OPINION


       THIS MATTER comes before the Court on Defendants', Crowell &

 Moring and Trina Barlow, Motion to Dismiss.

       This   case   arises    from   Plaintiff    Kathryn    Van   Vleck's

 employment with Sallyport Global Holdings, Inc. {^"Sallyport"). In

 April 2018, she complained to Sallyport's Human Resources (^"HR")

 Director that a high-ranking Sallyport employee '"was spreading

 false information and defaming her." Specifically, she alleges she

 complained that Sallyport's Robert Rathbun was telling people that

 she was an alcoholic. She alleges that Rathbun implied that she

 was incompetent, dishonest, unethical in the performance of her

 job responsibilities and duties, or that she lacked integrity and

 trustworthiness. She alleges that Rathbun implied that she was

 leaving work inebriated and was therefore intoxicated during work
Case 1:19-cv-00060-CMH-TCB Document 48 Filed 05/28/19 Page 2 of 12 PageID# 505
Case 1:19-cv-00060-CMH-TCB Document 48 Filed 05/28/19 Page 3 of 12 PageID# 506
Case 1:19-cv-00060-CMH-TCB Document 48 Filed 05/28/19 Page 4 of 12 PageID# 507
Case 1:19-cv-00060-CMH-TCB Document 48 Filed 05/28/19 Page 5 of 12 PageID# 508
Case 1:19-cv-00060-CMH-TCB Document 48 Filed 05/28/19 Page 6 of 12 PageID# 509
Case 1:19-cv-00060-CMH-TCB Document 48 Filed 05/28/19 Page 7 of 12 PageID# 510
Case 1:19-cv-00060-CMH-TCB Document 48 Filed 05/28/19 Page 8 of 12 PageID# 511
Case 1:19-cv-00060-CMH-TCB Document 48 Filed 05/28/19 Page 9 of 12 PageID# 512
Case 1:19-cv-00060-CMH-TCB Document 48 Filed 05/28/19 Page 10 of 12 PageID# 513
Case 1:19-cv-00060-CMH-TCB Document 48 Filed 05/28/19 Page 11 of 12 PageID# 514
Case 1:19-cv-00060-CMH-TCB Document 48 Filed 05/28/19 Page 12 of 12 PageID# 515
